Exhibit 10.34

 

Form of Restricted Stock Award Agreement

under the

Select Comfort Corporation 2004 Stock Incentive Plan

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT is entered into and effective as of this          day of
                              , 20     (the “Date of Grant”), by and between
Select Comfort Corporation (the “Company”) and                               
(the “Grantee”).

 

A.                                   The Company has adopted the Select Comfort
Corporation 2004 Stock Incentive Plan (the “Plan”) authorizing the grant of
Restricted Stock Awards to employees and non-employee directors, consultants and
independent contractors of the Company and its Subsidiaries (as defined in the
Plan).

 

B.                                     The Company desires to give the Grantee a
proprietary interest in the Company and an added incentive to advance the
interests of the Company by granting to the Grantee a Restricted Stock Award
pursuant to the Plan.

 

Accordingly, the parties agree as follows:

 


1.                                       GRANT OF AWARD.


 

The Company hereby grants to the Grantee a Restricted Stock Award (the “Award”)
consisting of                                          
(                              ) shares (the “Award Shares”) of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), subject to the
terms, conditions and restrictions set forth below and in the Plan.  Reference
to the Award Shares in this Agreement will be deemed to include the Dividend
Proceeds (as defined in Section 3.3 of this Agreement) with respect to such
Award Shares that are retained and held by the Company as provided in
Section 3.3 of this Agreement.

 


2.                                       GRANT RESTRICTION.


 

2.1                                 Restriction and Forfeiture.  The Grantee’s
right to retain the Award Shares will be subject to the Grantee remaining in the
continuous employ or service of the Company or any Subsidiary for a period of
four (4) years (the “Restriction Period”) following the Date of Grant; provided,
however, that such employment/service period restrictions (the “Restrictions”)
will lapse and terminate prior to end of the Restriction Period as set forth in
Sections 2.2 and 2.3 below.

 


2.2                                 TERMINATION OF EMPLOYMENT OR OTHER SERVICE.


 


(A)                                  TERMINATION DUE TO DEATH OR DISABILITY.  IN
THE EVENT THAT THE GRANTEE’S EMPLOYMENT OR OTHER SERVICE WITH THE COMPANY AND
ALL SUBSIDIARIES IS TERMINATED BY REASON OF THE GRANTEE’S DEATH OR DISABILITY
(AS DEFINED IN THE PLAN), THE RESTRICTIONS APPLICABLE TO THE AWARD SHARES WILL
IMMEDIATELY LAPSE AND TERMINATE.

 

--------------------------------------------------------------------------------


 


(B)                                 TERMINATION DUE TO RETIREMENT.  IN THE EVENT
THAT THE GRANTEE’S EMPLOYMENT OR OTHER SERVICE WITH THE COMPANY AND ALL
SUBSIDIARIES IS TERMINATED BY REASON OF THE GRANTEE’S RETIREMENT (AS DEFINED IN
THE PLAN), THE RESTRICTIONS APPLICABLE TO THE AWARD SHARES WILL IMMEDIATELY
LAPSE AND TERMINATE WITH RESPECT TO A PRO RATA PORTION OF THE AWARD SHARES ON
THE BASIS OF THE PORTION OF THE RESTRICTION PERIOD THAT HAS PASSED AS OF THE
DATE OF THE RETIREMENT.


 


(C)                                  TERMINATION FOR REASONS OTHER THAN DEATH,
DISABILITY OR RETIREMENT.  IN THE EVENT THE GRANTEE’S EMPLOYMENT OR OTHER
SERVICE WITH THE COMPANY AND ALL SUBSIDIARIES IS TERMINATED FOR ANY REASON OTHER
THAN DEATH, DISABILITY OR RETIREMENT, OR THE GRANTEE IS IN THE EMPLOY OR SERVICE
OF A SUBSIDIARY AND THE SUBSIDIARY CEASES TO BE A SUBSIDIARY OF THE COMPANY
(UNLESS THE GRANTEE CONTINUES IN THE EMPLOY OR SERVICE OF THE COMPANY OR ANOTHER
SUBSIDIARY), ALL RIGHTS OF THE GRANTEE UNDER THE PLAN AND THIS AGREEMENT WILL
TERMINATE IMMEDIATELY WITHOUT NOTICE OF ANY KIND, AND THIS AWARD WILL BE
TERMINATED AND ALL AWARD SHARES WITH RESPECT TO WHICH THE RESTRICTIONS HAVE NOT
LAPSED WILL BE FORFEITED.


 


2.3                                 CHANGE IN CONTROL.  IF A CHANGE IN CONTROL
(AS DEFINED IN THE PLAN) OF THE COMPANY OCCURS, THE RESTRICTIONS APPLICABLE TO
THE AWARD SHARES WILL IMMEDIATELY LAPSE AND TERMINATE.


 


3.                                       ISSUANCE OF AWARD SHARES.


 

3.1                                 Privileges of a Shareholder;
Transferability.  As soon as practicable after the execution and delivery of
this Agreement and the satisfaction of any conditions to the effective issuance
of such Award Shares, the Grantee will be recorded on the books of the Company
as the owner of the Award Shares, and the Company will issue one or more duly
issued and executed stock certificates evidencing the Award Shares.  Except as
otherwise expressly provided in this Agreement, the Grantee will have all
voting, dividend, liquidation and other rights with respect to the Award Shares
in accordance with their terms upon becoming the holder of record of such Award
Shares; provided, however, that prior to the lapse or other termination of the
Restrictions applicable to Award Shares, such Award Shares will not be
assignable or transferable by the Grantee, either voluntarily or involuntarily,
and may not be subjected to any lien, directly or indirectly, by operation of
law or otherwise.  Any attempt to transfer, assign or encumber the Award Shares
other than in accordance with this Agreement and the Plan will be null and void
and will void the Award, and all Award Shares for which the Restrictions have
not lapsed will be forfeited and immediately returned to the Company.

 

3.2                                 Enforcement of Restrictions.  To enforce the
Restrictions imposed by this Agreement and the Plan, the Company may place a
legend on the stock certificates referring to the Restrictions and may require
the Grantee, until the Restrictions have lapsed with respect to Award Shares, to
keep the stock certificates evidencing such Award Shares, together with duly
endorsed stock powers, in the custody of the Company or its transfer agent or to
maintain evidence of stock ownership of such Award Shares, together with duly
endorsed stock powers, in a certificateless book-entry stock account with the
Company’s transfer agent.

 

3.3                                 Dividends and Other Distributions.  Unless
the Compensation Committee of the Board of Directors (the “Committee”)
determines otherwise in its sole discretion (including, without limitation, at
any time after the grant of the Restricted Stock Award), any dividends or
distributions (including, without limitation, any cash dividends, stock
dividends or dividends in kind, the proceeds of any stock split or the proceeds
resulting from any changes or exchanges

 

2

--------------------------------------------------------------------------------


 

described in Section 6 of this Agreement, all of which are referred to herein
collectively as the “Dividend Proceeds”) that are paid or payable with respect
to shares of Common Stock subject to the unvested portion of a Restricted Stock
Award will be subject to the same rights and restrictions under this Agreement
as the shares to which such dividends or distributions relate.  The Committee
may, in its sole discretion, distribute such Dividend Proceeds to the Grantee or
it may retain and hold such Dividend Proceeds subject to the Restrictions and
the other terms and conditions of this Agreement.  In the event the Committee
determines not to pay such Dividend Proceeds currently, the Committee will
determine in its sole discretion whether any interest will be paid on such
Dividend Proceeds.  In addition, the Committee in its sole discretion may
require such Dividend Proceeds to be reinvested (and in such case the Committee
may require the Participant’s consent to such reinvestment) in shares of Common
Stock that will be subject to the same restrictions as the shares to which such
Dividend Proceeds relate.  In addition, the Committee may, in its sole
discretion, cause such Dividend Proceeds to be paid to the Company pursuant to
Section 5 of this Agreement in order to satisfy any federal, state or local
withholding or other employment-related tax requirements attributable to such
dividends or distributions or to the Grantee’s receipt of the Award or the lapse
or termination of the Restrictions applicable to Award Shares.

 


4.                                       RIGHTS OF GRANTEE.


 

4.1                                 Employment or Service.  Nothing in this
Agreement will interfere with or limit in any way the right of the Company or
any Subsidiary to terminate the employment or service of the Grantee at any
time, nor confer upon the Grantee any right to continue in the employ or service
of the Company or any Subsidiary at any particular position or rate of pay or
for any particular period of time.

 

4.2                                 Rights as a Shareholder.  The Grantee will
have no rights as a shareholder until the Grantee becomes the holder of record
of such Award Shares, and no adjustment will be made for dividends or
distributions with respect to the Award Shares as to which there is a record
date preceding the date the Grantee becomes the holder of record of the Award
Shares, except as may otherwise be provided in the Plan or determined by the
Committee in its sole discretion.

 


5.                                       WITHHOLDING TAXES.


 

The Company is entitled to (a) withhold and deduct from future wages of the
Grantee (or from other amounts that may be due and owing to the Grantee from the
Company), or cause to be paid to the Company out of Dividend Proceeds, or make
other arrangements for the collection of, all legally required amounts necessary
to satisfy any federal, state or local withholding and employment-related tax
requirements attributable to the receipt of the Award, the receipt of dividends
or distributions on Award Shares, or the lapse or termination of the
Restrictions applicable to Award Shares, or (b) require the Grantee promptly to
remit the amount of such withholding to the Company.  In the event that the
Company is unable to withhold such amounts, for whatever reason, the Grantee
agrees to pay to the Company an amount equal to the amount the Company would
otherwise be required to withhold under federal, state or local law.

 


6.                                       ADJUSTMENTS.


 

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering or divestiture

 

3

--------------------------------------------------------------------------------


 

(including a spin-off) or any other change in the corporate structure or shares
of the Company, the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation), in order to prevent dilution or enlargement of the rights of the
Grantee, will make appropriate adjustment (which determination will be
conclusive) as to the number and kind of securities or other property (including
cash) subject to this Award.

 


7.                                       SUBJECT TO PLAN.


 

The Award and the Award Shares granted pursuant to this Agreement have been
granted under, and are subject to the terms of, the Plan.  Terms of the Plan are
incorporated by reference in this Agreement in their entirety, and the Grantee,
by execution hereof, acknowledges having received a copy of the Plan.  The
provisions of this Agreement will be interpreted as to be consistent with the
Plan, and any ambiguities in this Agreement will be interpreted by reference to
the Plan.  In the event that any provision of this Agreement is inconsistent
with the terms of the Plan, the terms of the Plan will prevail.

 


8.                                       MISCELLANEOUS.


 

8.1                                 Binding Effect.  This Agreement will be
binding upon the heirs, executors, administrators and successors of the parties
to this Agreement.

 

8.2                                 Governing Law.  This Agreement and all
rights and obligations under this Agreement will be construed in accordance with
the Plan and governed by the laws of the State of Minnesota, without regard to
conflicts of laws provisions.  Any legal proceeding related to this Agreement
will be brought in an appropriate Minnesota court, and the parties to this
Agreement consent to the exclusive jurisdiction of the court for this purpose.

 

8.3                                 Entire Agreement.  This Agreement and the
Plan set forth the entire agreement and understanding of the parties to this
Agreement with respect to the grant and vesting of this Award and the
administration of the Plan and supersede all prior agreements, arrangements,
plans and understandings relating to the grant and vesting of this Award and the
administration of the Plan.

 

8.4                                 Amendment and Waiver.  Other than as
provided in the Plan, this Agreement may be amended, waived, modified or
canceled only by a written instrument executed by the parties to this Agreement
or, in the case of a waiver, by the party waiving compliance.

 

4

--------------------------------------------------------------------------------


 

The parties hereto have executed this Agreement effective the day and year first
above written.

 

 

SELECT COMFORT CORPORATION

 

 

 

 

By

 

 

 

 

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

 

 

By execution of this Agreement,

GRANTEE

the Grantee acknowledges having

 

 

received a copy of the Plan.

 

 

 

 

       (Signature)

 

 

 

 

 

 

 

(Name and Address)

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------